            Case 2:15-mc-00150-RSL Document 12 Filed 07/01/20 Page 1 of 2



 1                                                        The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                           NO. 2:15-MC-00150-RSL
11
                             Plaintiff,                          (2:09-CR-0191-4)
12
             vs.                                         Order Terminating
13                                                       Garnishment Proceeding
     BRENDA WILBUR,
14
             Defendant/Judgment Debtor,
15
           and
16
     SKAGIT VALLEY COLLEGE,
17
                             Garnishee.
18
19         This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24         IT IS ORDERED that the garnishment is terminated and that Skagit

25   Valley College is relieved of further responsibility pursuant to this
26
     garnishment.
27
     //
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                UNITED STATES ATTORNEY’S OFFICE
                                                                              700 STEWART STREET, SUITE 5220
     (USA v. and USDC#: 2:15-MC-00150-RSL/2:09-CR-00150-RSL)-1                       SEATTLE, WA 98101
                                                                                     PHONE: 206-553-7970
            Case 2:15-mc-00150-RSL Document 12 Filed 07/01/20 Page 2 of 2



 1         DATED this 1st day of July, 2020.
 2
 3
                                    A
                                    JUDGE ROBERT S. LASNIK
 4
                                    UNITED STATES DISTRICT COURT JUDGE
 5
 6
     Presented by:
 7
     s/ Kyle A. Forsyth
 8   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                    UNITED STATES ATTORNEY’S OFFICE
                                                                  700 STEWART STREET, SUITE 5220
     (USA v. and USDC#: 2:15-MC-00150-RSL/2:09-CR-00150-RSL)-2           SEATTLE, WA 98101
                                                                         PHONE: 206-553-7970
